Citation Nr: 0126238	
Decision Date: 11/09/01    Archive Date: 11/20/01

DOCKET NO.  99-00 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Evaluation of residuals of a right radial nerve injury, 
currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 

INTRODUCTION

The veteran had active duty from September 1956 to September 
1960 and December 1960 to December 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, in which service-connection for 
residuals of a right radial nerve injury was granted and 
assigned a 20 percent evaluation.  

The Board remanded this matter in August 2000.  The requested 
development has been accomplished and the issue has been 
returned to the Board for further appellate review.  


FINDING OF FACT

The right radial nerve injury is manifested by pain, which 
was aggravated by exertion.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for right 
radial nerve injury are not met.  38 U.S.C.A. §§ 1155, 5103A 
and 5107(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.40, 
4.120, 4.124a, Diagnostic Code 8614 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2001); 38 C.F.R. Part 4 (2001).  In so doing, it 
is the Board's responsibility to weigh the evidence before 
it.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making 
a determination, the Board has carefully reviewed the 
pertinent medical evidence, including the veteran's entire 
medical history in accordance with 38 C.F.R. § 4.1 (2001) and 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2001).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v. West, 
12 Vet. App. 119 (1999), The United States Court of Appeals 
for Veterans Claims (Court) held that the rule articulated in 
Francisco did not apply to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 
126; Francisco, 7 Vet. App. at 58.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2001) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.

The veteran's residuals of a right radial nerve injury are 
rated as 20 percent disabling under Diagnostic Code 8614 for 
neuritis.  A 20 percent evaluation is warranted for mild 
incomplete paralysis of the musculospiral nerve (radial 
nerve) of the major upper extremity.  A 30 percent evaluation 
requires moderate incomplete paralysis of this nerve of the 
major upper extremity.  A 50 percent evaluation requires 
severe incomplete paralysis of the musculospiral nerve of the 
major upper extremity.  A 70 percent evaluation requires 
complete paralysis of this nerve of the major upper 
extremity.  38 C.F.R. § 4.124a (2001).  

The term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve group, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  The ratings for the peripheral 
nerves are for unilateral involvement; when bilateral, 
combine with application of the bilateral factor.  Complete 
paralysis of the radial nerve is present when there is drop 
of hand and fingers, perpetual flexion of the wrist and 
fingers, adduction of the thumb with the thumb falling within 
the line of the outer border of the index finger, and 
inability to extend the hand at the wrist, an inability to 
extend the proximal phalanges of the fingers, an inability to 
extend the thumb, an inability to move the wrist laterally, 
weakened supination of the hand, weakened extension and 
flexion of the elbow, and the loss of synergic motion of the 
extensors that seriously impairs the hand grip.  38 C.F.R. § 
4.124a (2001).  

Private medical records, dated February 1996 to August 1996, 
show that the veteran was seen for right shoulder complaints.  
In August 1996 he pointed to the subdeltoid region, the place 
he was most tender was over the head of the biceps.  Range of 
motion was pretty good but he had pain with abduction of the 
shoulder by the horizontal.  There did not seem to be 
tenderness over the lower humerus.  The veteran had good 
flexion and extension of the elbow without pain.  Grip 
strength was normal.  There were no signs of tendonitis 
around the elbow.  

A May 1997 private sensory nerve conduction study revealed 
mild electrophysiological evidence of a possible right carpal 
tunnel syndrome.  The findings were mild and there was 
evidence of chronic denervation in the right triceps muscle, 
which could be seen with either a chronic right radial nerve 
injury or a right C7 radiculopathy.  There was also mild 
evidence suggestive of a possible right C8 radiculopathy.  

A June 1997 private examination revealed that deltoid and 
biceps strength was normal.  Triceps strength was probably 
normal but wrist extensors were slightly weak at minus 5.  
The veteran had pain upon full exertion of these muscles.  
Ulnar enervator intrinsics were normal.  Biceps jerks were 
diminished bilaterally.  Triceps jerks were normal.  Sensory 
function was normal.  There appeared to be a tender spot on 
the right humerus distally and laterally, about 5 cm up the 
elbow joint.  The impression was probable injury to the right 
radial nerve as it emerges from the spiral grove in the 
humerus on the right.  

The June 1997 nerve conduction report revealed decreased 
amplitude in the right radial nerve as opposed to the left.  
The decrease was significant at approximately 50 percent.  
Chronic denervation and reinnervation in the right EIP muscle 
and right triceps muscle with normal EMG studies in the other 
tested nerves of the right upper extremity.  The examiner's 
interpretation was that the study clearly defines the 
presence of a right radial neuropathy near the spinal groove 
at the humerus.  There was no electrophysiological evidence 
in support of a C7 radiculopathy.  

The February 1999 VA examination showed normal tone and bulk 
throughout both the upper and lower extremity in all muscle 
groups.  Strength testing showed normal strength at the 
deltoids, biceps, brachioradialis, wrist extensors and 
flexors, as well as the hand intrinsics bilaterally.  The 
strength testing of the right triceps was a minus 5.  The 
veteran had discomfort on strength testing of the right upper 
extremity.  No involuntary movements were noted.  The 
veteran's sensory was intact to temperature discrimination 
and pinprick in both upper extremities.  Coordination was 
intact.  The diagnosis was injury to the nerve, right radial 
nerve.  

The VA examined the veteran in September 2000.  He indicated 
that he was right handed.  The June 1997 EMG nerve conduction 
study clearly defined the presence of a right radial 
neuropathy near the spiral groove at the right humerus.  The 
impression was that the right radial nerve had been injured 
in the spiral groove of the humerus.  There was no evidence 
of motor impairment in the right upper extremity.  The 
deltoids, triceps, biceps, hand wrist extensors and flexors 
were all normal.  No atrophy was noted.  Sensation appeared 
largely intact.  Fine motor control was normal.  The veteran 
primarily complained of pain, which was aggravated by 
exertion.  No wasting or atrophy was noted.  The veteran 
complained of neuralgia and pain in the right upper extremity 
on the dorsal aspect of the right arm, which was aggravated 
by exertion.  

The diagnosis was injury to the nerve, right radial nerve.  
There was not significant motor or sensory abnormality to the 
right upper extremity.  The primary disability results from 
chronic pain to the right upper extremity, which per the 
veteran's report was aggravated by exertion resulting in 
limitation to use of the right upper extremity.  The examiner 
characterized the amount of disability as mild.  

Based upon the above evidence, including the findings of the 
recent VA examination, the Board concludes that a 
preponderance of the evidence is against the assignment of a 
higher evaluation for the veteran's right radial nerve 
injury.  The objective evidence of record does not indicate 
that the veteran currently suffers from complete paralysis of 
this nerve.  The Board acknowledges that the veteran has pain 
with use of his right upper extremity, as well as slightly 
weak wrist extensors and some functional limitation.  
However, the VA examination found no atrophy, tenderness, 
edema, or deformity, and documented only a slight limitation 
of movement.  The VA examiner also noted that there was not 
significant motor or sensory abnormality to the right upper 
extremity.  

Accordingly, the Board finds that the veteran's right radial 
nerve injury can be characterized as no more than mild 
incomplete paralysis, and that the veteran's pain and 
functional limitation are adequately compensated by the 
current evaluation.  As a consequence, the benefit sought on 
appeal must be denied.

Further, the Board finds that VA has satisfied its duties to 
notify and to assist the veteran in this case pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) and implementing regulations.  


ORDER

An evaluation in excess of 20 percent for right radial nerve 
injury is denied.  




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

